Dear Judge Broussard:
This office is in receipt of your opinion request concerning whether you, as a Justice of the Peace, may receive a per diem for serving on the Lafayette Parish Water Works District North Committee.
The controlling statutes are:
LSA-R.S. 33:3819 which states in pertinent part:
       . . . The parish governing authority in the parish in which each waterworks district is located may fix the per diem to be paid to each of the members of the board of commissioners of the respective waterworks districts in an amount not to exceed sixty dollars for each meeting they attend, up to and including twenty-four meetings in each year and for each special meeting not to exceed twelve special meetings in each year. Per diem provided by this Section shall be paid out of the district funds in the hands of the treasurer; however, no elected official serving as a member of the board of commissioners shall receive any per diem for attending meetings of the board. (Emphasis added.)
LSA-R.S. 42:62 (1):
       "Elective office" means any position which is established or authorized by the constitution or law of this state or by the charter or ordinances of any political subdivision thereof, which is not a political party office, and which is filled by vote of the citizens of this state or of a political subdivision thereof.
LSA-R.S. 13:2581:
       "Justices of the Peace shall be elected as provided by law."
Although LSA-R.S. 33:3819 does not prohibit you from serving on the parish water works committee, you are prohibited from receiving a per diem for your service as you are a Justice of the Peace which is considered by law an elected position.
As per your instructions, we will withdraw your request regarding the second issue of your original letter.
We hope the forgoing is helpful. Should you have any further questions, please contact us.
Sincerely,
                        RICHARD P. IEYOUB ATTORNEY GENERAL
                        By: ___________________________ RICHARD WILLIAMS Assistant Attorney General
RPI/JRW/dff